       Case 1:18-sw-00307-BAM Document 15 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7   IN RE THE SEIZURE OF                                  Case No. 1:18-sw-00307-BAM-1

 8   CITIBANK ACCOUNT NO. 207100082 IN
     THE NAME OF ALL PROFIT                                ORDER DISCHARGING ORDER TO
 9   ORGANIZATION, LLC                                     SHOW CAUSE
10                                                         (Doc. No. 13)
11                                                         Case No. 1:18-sw-00308-LJO-BAM-1
12   IN RE THE SEIZURE OF
13   2015 CHEVROLET SILVERADO, vin                         (Doc. No. 46)
     3GCPCREC4FG173943, license pLATE NO.
14   68914H2
15

16          On October 9, 2019, the Court granted Scorpio Purnell’s Motion for the Return of
17   Property Subject to Seizure Order. (Doc. No. 3; Doc. No. 29.) The Court’s order required the
18   United States to return the funds totaling $9,574.45 seized from Citibank Account No. 207100082
19   (the “Citibank Account”) to Scorpio Purnell. (Doc. Nos. 3, 6; Doc. No. 29, 34.) On December
20   30, 2019, Mr. Purnell filed a motion requesting amendment of the Court’s October 9, 2019 order.
21   (Doc. No. 38.) Mr. Purnell’s motion indicated that he had not yet received any of the funds seized

22   from the Citibank Account. (Id.) On April 9, 2020, the Court denied Mr. Purnell’s motion and

23   further ordered the United States to file a status report regarding the return of the funds seized

24   from the Citibank Account within thirty (30) days. (Doc. No. 11; Doc. No. 43.)

25          On May 15, 2020, after the required status report had not been filed, the Court issued an

26   order requiring the United States to show cause in writing why it had failed to comply with the

27   Court’s April 9, 2020 order. (Doc. No. 13; Doc. No. 46.) The United States was permitted to

28   comply with the order to show cause by filing the required status report. (Id.)
                                                       1
       Case 1:18-sw-00307-BAM Document 15 Filed 06/01/20 Page 2 of 2

 1          On May 26, 2020, the United States filed a status report apologizing for the failure to
 2   respond and explaining that the seized funds had been returned in their entirety to Mr. Purnell care
 3   of Christen Woods at Mr. Purnell’s written instruction. (Doc. No. 14; Doc. No. 47.)
 4          Having considered the United States’ response, and in light of the status report filed on

 5   May 26, 2020, the Order to Show Cause issued May 15, 2020 (Doc. No. 13; Doc. No. 46) is

 6   HEREBY DISCHARGED.

 7          The Clerk of Court is further directed to file this order in In re the Seizure of Citibank

 8   Account No. 207100082 in the Name of All Profit Organization, LLC, Case No. 1:18-sw-00307-

 9   BAM-1, and in In re the Seizure of 2015 Chevrolet Silverado, VIN 3GCPCREC4FG173943,

10   License Plate No. 68914H2, Case No. 1:18-sw-00308-LJO-BAM-1.

11

12   IT IS SO ORDERED.

13      Dated:     June 1, 2020                                /s/ Barbara   A. McAuliffe                _
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
